Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e). 
Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on 05/14/2021 is acknowledged.
Status of the Claims
Claims 51-70 are currently pending.
Claims 64-70 are withdrawn as being directed to a non-elected invention.  
Claims 51-63 are examined herein.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 58-63 are rejected under 35 U.S.C. 112 , second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 58-63 recite a nucleic acid construct that comprises two or more heterologous nucleic acid molecules.  For example, Claim 58 recites “a nucleic acid construct comprising at least two heterologous nucleic acid molecules comprising at least 20 contiguous nucleotides of a sequence 100% identical to SEQ ID NO: 30, SEQ ID NO: 31, SEQ ID NO: 32, or SEQ ID NO: 33”.  A nucleic acid construct is understood to be a single molecule and as such it is unclear how it can comprise separate nucleic acid molecules.  The recitation of nucleic acid molecules also makes it unclear as to whether the nucleic acids must represent discrete sequences within the construct or can be contiguous.  An amendment to the claim to indicate that the nucleic acid construct comprises sequences having identity to the listed sequence identifiers would likely obviate this rejection.  For example, Claim 58 is interpreted for purposes of examination to encompass nucleic acid constructs that comprise sequences 100% identical to at least 20 contiguous nucleotides of a sequence SEQ ID NO: 30, SEQ ID NO: 31, SEQ ID NO: 32, or SEQ ID NO: 33.  The claim is interpreted to mean that the sequences can be identical or different, selected from the same sequence identifier or different identifiers, which may be contiguous or discrete.  This interpretation does not relieve Applicant’s duty to amend the claims to correct the identified deficiency.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 51-59 are rejected under 35 U.S.C. 103(a) as being unpatentable over Robinson et al. (US 6703542 B1) in view of Helliwell et al. Methods in Enzymology 30.4 (2003): 289-295 and Genbank Accession L29450 (1995).
Applicant claims a genetically modified apple plant, wherein said apple plant is genetically modified to comprise at least one heterologous nucleic acid molecule comprising at least 20 contiguous nucleotides of a sequence 100% identical to SEQ ID NO: 30, SEQ ID NO: 31, SEQ ID NO: 32, or SEQ ID NO: 33 (Claim 51), a genetically modified cell, seed, seedling, part, tissue, fruit or progeny of the genetically modified apple plant of claim 51 (Claim 52), the genetically modified apple plant of claim 51, wherein said apple plant is genetically modified to comprise at least one heterologous nucleic acid molecule comprising at least 50 or 100 (Claim 54) contiguous nucleotides of a sequence 100% identical to SEQ ID NO: 30, SEQ ID NO: 31, SEQ ID NO: 32, or SEQ ID NO: 33 (Claim 53).
Applicant further claims a genetically modified apple plant, wherein said apple plant is genetically modified to comprise at least one heterologous nucleic acid molecule comprising a sequence at least 90% identical to SEQ ID NO: 30, SEQ ID NO: 31, SEQ 
Applicant further claims a nucleic acid construct comprising at least two heterologous nucleic acid molecules comprising at least 20 contiguous nucleotides of a sequence 100% identical to SEQ ID NO: 30, SEQ ID NO: 31, SEQ ID NO: 32, or SEQ ID NO: 33 (Claim 58), the nucleic acid construct of claim 58, comprising at least three heterologous nucleic acid molecules comprising at least 20 contiguous nucleotides 100% identical to SEQ ID NO: 30, SEQ ID NO: 31, SEQ ID NO: 32, or SEQ ID NO: 33 (Claim 59).
Robinson et al. teaches a method of decreasing the level of PPO expression in a plant cell comprising a) providing a DNA construct comprising an oligonucleotide capable of hybridizing with a sense or antisense strand of a plant polyphenol oxidase (PPO) gene and decreasing expression of such gene in a plant; and a plant cell; and b) introducing said oligonucleotide into said plant cell, thereby decreasing the level of PPO expression in the plant cell, wherein the plant polyphenol oxidase (PPO) gene comprises nucleotides having a sequence which corresponds to a nucleotide sequence 
However, Robinson et al. does not teach that the oligonucleotide sequences are of any particular length having up to 100% identity with one of SEQ ID NO:30-33.  
Helliwell et al. teaches the pHellsgate vectors for plant RNAi systems and that the pHellsgate vectors comprise a nucleic acid encoding a targeting RNA hairpin molecule operably linked to a 35S promoter. (Figures 3 and 4). Helliwell et al. further teaches that the pHellsgate vector system encodes an RNA hairpin structure comprising a sense target sequence and a corresponding antisense-complement sequence. (p. 26 ¶ 2. Figure 2). Helliwell et al. further teaches that the recommended length of the target gene sequence for use in the pHellsgate vector system is 300-800 nucleotides. (p. 30 ¶ 1).
Genbank Accession L29450 teaches the nucleic acid sequence of the Malus domestica (apple) polyphenol oxidase mRNA-derived cDNA sequence.  The sequence of Genbank Accession L29450 comprises a sequence sharing 100% identity to the full length of the instant SEQ ID NO:32, as shown in the following alignment:
  Query Match             100.0%;  Score 200;  DB 236;  Length 1993;
  Best Local Similarity   100.0%;  
  Matches  200;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AATGTGGTCCTGCAGACTTGCCACAGGGTGCAGTGCCCACCAACTGCTGCCCGCCGCCTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        314 AATGTGGTCCTGCAGACTTGCCACAGGGTGCAGTGCCCACCAACTGCTGCCCGCCGCCTT 373

Qy         61 CCACAAAAATCATTGACTTTAAGCTGCCTGCCCCCGCCAAACTCCGCATCAGGCCACCGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        374 CCACAAAAATCATTGACTTTAAGCTGCCTGCCCCCGCCAAACTCCGCATCAGGCCACCGG 433

Qy        121 CTCACGCCGTTGACCAAGCCTACAGGGACAAATACTACAAAGCGATGGAGCTCATGAAGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        434 CTCACGCCGTTGACCAAGCCTACAGGGACAAATACTACAAAGCGATGGAGCTCATGAAGG 493

Qy        181 CCCTACCCGACGACGACCCA 200
              ||||||||||||||||||||

It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Robinson et al. such that the plant is an apple plant that is genetically modified to comprise at least one heterologous nucleic acid molecule comprising the sequence of SEQ ID NO: 32. One having ordinary skill in the art would have been motivated to do this because Robinson et al. explicitly names apple as a target organism and that the gene to be suppressed is the PPO gene of apple.  Genbank Accession L29450 teaches the sequence of an apple PPO gene that comprises a sequence sharing 100% identity to the instant SEQ ID NO:32.  Helliwell et al. teaches a vector system for gene silencing that can be used in plants and in view of the teachings of preferred embodiments wherein the length of the oligonucleotide is 300-800 nucleotides in length, it would have been prima facie obvious to create a targeting sequence in the construct that comprises the full 200 nucleotides of the sequence of the instant SEQ ID NO:32.  Given that claims 58 and 59 are indefinite and directed to at least two or three sequences with identity to at least 20 consecutive nucleotides of SEQ ID NO:32, those claims are obvious as the individual sequences may be reasonably located within the construct as rendered obvious by the teachings of Robinson et al., Helliwell et al. and Genbank Accession L29450.  
Conclusion
No Claims are allowed.
Claims 60-63 appear to be free of the prior art.  The closest prior art is Robinson et al. (US 6703542 B1).  However, Robinson et al. does not disclose, teach or otherwise render obvious the combinations of nucleic acids as required by the claims in view of the teachings of the prior art.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.